FILE COPY



       In re Richard
    RodriguezAppellant/s




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 23, 2014

                                         No. 04-14-00049-CV

                                    IN RE Richard RODRIGUEZ

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On January 21, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on January 23rd, 2014.


                                                                 _____________________________
                                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                                 _____________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court




1 This proceeding arises out of Cause No. 11-04-00096-CVK, styled Richard Rodriguez v. Camino Agave, Inc.,
pending in the 218th Judicial District Court, Karnes County, Texas, the Honorable Donna S. Rayes presiding.